Case 18-32177-sgj11 Doc 43 Filed 11/07/18           Entered 11/07/18 17:09:05       Page 1 of 2



ERIC A. LIEPINS
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 1100
Dallas, Texas 75251
(972) 991-5591
(972) 991-5788 - telecopier

PROPOSED ATTORNEY FOR DEBTOR

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


IN RE                                               §
                                                    §
FOUNDRY CLUB, LLC                                   §        Case No. 18-32177
    DEBTOR                                          §


             NOTICE OF WITHDRAWAL OF AMENDED MOTION TO DISMISS


TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:


        COMES NOW, Foundry Club LLC., ("Debtor"), in the above-styled and numbered

cause, and files this its Notice of Withdrawal of Motion to Dismiss ("Motion"), and in support

thereof would respectfully show unto the Court as follows:

        1.    On or about July 2, 2018 Debtor filed its Voluntary Petition for relief under

Chapter 11 of the United States Bankruptcy Code and has continued in possession of its property

and operation of its business as a Debtor-in-Possession pursuant to §§ 1107 and 1108 of the

Bankruptcy Code.

        2.    The Debtor operated a cooperative office space business in Dallas Texas.

        3.    As a result of an order allowing the landlord to take over the space the Debtor
Case 18-32177-sgj11 Doc 43 Filed 11/07/18            Entered 11/07/18 17:09:05        Page 2 of 2



business was closed down.

       4.      The Debtor has no operations and no ability to reorganize.

       5.      On or about October 22, 2108 the Debtor filed a Motion to Dismiss.

       6.      The Debtor withdraws the Motion to Dismiss.




                                              Respectfully submitted,



                                              ERIC A. LIEPINS, P.C.
                                              12770 Coit Road, Suite 1100
                                              Dallas, Texas 75251
                                              (972) 991-5591
                                              (972) 991-5788 - fax


                                              BY: /s/ Eric Liepins_____
                                                      ERIC A. LIEPINS, SBN 12338110


                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was sent to all
creditors and the United States Trustee, United States mail on this the 7th day of November
2018.

                                              __/s/ Eric Liepins______
                                              Eric A. Liepins
